Citation Nr: 1117291	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  07-31 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California




THE ISSUE

Entitlement to a compensable rating for migraine headaches.




ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel








INTRODUCTION

The appellant is a Veteran who served on active duty from March 1998 to October 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for migraine headaches rated 0 percent, effective October 9, 2005.  The Veteran's claims file is now in the jurisdiction of the Los Angeles, California RO.  In March 2010 this matter was remanded for additional development.   

The matter of service connection for tinnitus was referred to the RO in the Board's March 2010 remand.  It has not been addressed by the RO.  Therefore, the Board does not have jurisdiction over it, and it is once again referred to the RO for any appropriate action.  

The appeal is once again being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on her part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to the instant claim.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to her claim.  

Pursuant to the Board's March 2010 remand, the Veteran was scheduled for a VA examination to determine the severity of her migraine headaches.  In June 2010 correspondence the Veteran updated her address (effective July 1, 2010).  An August 2010 letter (sent to the new address identified) notified the Veteran that she would be scheduled for a VA examination.  A VA examination request notes her new address (and notes a request that it be verified for accuracy before mailing the examination notification).  The notice to report for examination mailed to the Veteran was not returned as undeliverable by the postal service.  It is presumed that she received the notice (See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); she has not alleged otherwise (or alleged good cause for her failure to report for the VA examination).  As the examination was scheduled in connection with the initial rating assigned with a grant of service connection pursuant to an original claim for service connection, in such circumstance the disability (migraine headaches) must be rated based on the evidence of record.  See 38 C.F.R. § 3.655(b).  

Inasmuch as there is no contemporaneous examination report to serve as the primary basis for the rating at issue, reports of any treatment the Veteran received for her migraine headaches during the pendency of the claim would be pertinent, and likely critical, evidence in the matter at hand.  The Veteran has identified the Providence Healthcare, and specifically a provider (A.D.T.C., D.O.) who saw her at two facilities within that system (Providence Little Company of Mary Medical Centers in Torrance and San Pedro) as sources for her treatment during the appeal period (and provided authorizations for records from the two facilities).  The RO sought records from those facilities; but they did not respond.  The Veteran was so advised, and was asked to submit any such records in her possession.  She was not (as the Board's previous remand requested) advised that ultimately it was her responsibility ensure that private records (of a critical nature to her claim) are received.  Furthermore, while she was previously advised of the provisions of 38 C.F.R. § 3.158(a) (and the March 2011 supplemental statement of the case (SSOC) explanation of the reason for the denial of her claim on readjudication cites 38 C.F.R. § 3.158 (without explanation)), the explanation of rationale indicates that the readjudication denial is on the merits ("The available medical evidence does not support an increased evaluation.")(and not dismissed under 38 C.F.R. § 3.158(a), as that regulation mandates).  

The Veteran is again advised that governing regulation provides that when evidence requested in connection with a claim for VA benefits is not furnished within a year after the date of request the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).

In addition, following the Board's previous remand the Veteran submitted some employment records indicating she took sick leave; she indicated that the leave was due to her migraine headaches.  The records do not contain any information identifying the reason for the sick leave.  Justifications for the leave (letters from providers) she may have submitted to the employer, or records from any medical providers she saw at such times would be pertinent evidence in this matter, and must be sought.  

Accordingly, the case is REMANDED for the following:

1. The Veteran should be advised that since Providence Little Company of Mary/Dr. A.D.T.C. did not respond to the RO's request for her treatment records, it is her responsibility to ensure that copies of complete records from those providers are received, and that if they are not received, her claim will be dismissed (as abandoned) under 38 C.F.R. § 3.158(a).  She should also be asked to identify any other providers she may have seen on the days she took sick leave from her job as a civilian employee of the Defense Department, and provide releases for VA to secure records from those providers and any records from her employment that might corroborate the reasons for her sick leave absences from work.  

If she responds with information identifying any further providers and releases for records from those providers and from the Department of Defense, the RO should secure complete clinical records of her treatment for migraines from the identified providers and copies of any records from her place of employment that might serve to corroborate that her sick leave was taken for migraine headaches (e.g., letters from doctors justifying sick leave, notations in personnel records, etc.).  If no such records are available, it must be so noted in the record, with explanation.  

The Veteran must be afforded the one year period of time specified in § 3.158(a) to respond with the records she is responsible for submitting, information sought, and releases sought.  If her response is incomplete, she must be so advised, and afforded opportunity to complete it.  If it remains incomplete, or she does not respond, the claim must be processed under 38 C.F.R. § 3.158(a).

2. The RO should arrange for any further development suggested by the results from that sought above.  Then the RO should readjudicate the claim.  If it remains denied (or dismissed under 38 C.F.R. § 3.158(a), the RO should issue an appropriate SSOC and afford the Veteran the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

